                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTOPHER CORCORAN, ET AL.,
                                   7                                                        Case No. 4:15-cv-3504-YGR
                                                          Plaintiffs,
                                   8                                                        PRETRIAL ORDER NO. 4 INCLUDING
                                                   v.                                       OBJECTIONS TO DEPOSITION
                                   9                                                        DESIGNATIONS; MOTION TO STRIKE;
                                         CVS PHARMACY, INC.,                                MOTION TO EXCLUDE; MOTION TO
                                  10                                                        SUPPLEMENT
                                                          Defendant.
                                  11                                                        Re: Dkt. Nos. 485, 494, 496, 502

                                  12          Currently pending are the parties’ objections to deposition designations (Dkt. No. 494),
Northern District of California
 United States District Court




                                  13   CVS’s Motion to Strike Dr. Schafermeyer’s New Opinions (Dkt. No. 485), plaintiffs’ Motion to
                                  14   Exclude Deposition Testimony Obtained by CVS in Other Litigation and Witnesses Not Timely
                                  15   Disclosed (Dkt. No. 496), and plaintiffs’ Motion for Leave to Supplement Dr. Schafermeyer’s
                                  16   Expert Disclosures (Dkt. No. 502). The Court addresses each in turn.
                                  17          As a preliminary note, the parties are advised that during jury selection, given the
                                  18   occupancy restrictions in the courtroom, each side is limited to three persons total in the
                                  19   courtroom. The Court will discuss logistics at a later date.
                                  20   1. OBJECTIONS TO DEPOSITION DESIGNATIONS (Dkt. No. 494)
                                  21          The Court has reviewed and considered the parties’ objections to deposition designations.
                                  22   The Court’s rulings are listed in Exhibit A attached hereto.1
                                  23   2. CVS’S MOTION TO STRIKE NEW OPINIONS OF DR. SCHAFERMEYER (Dkt. No. 485)2
                                  24
                                              1
                                  25              The Court GRANTS IN PART AND DEFERS IN PART CVS’s motion to seal excerpts from
                                       three Rule 30(b)(6) depositions in the Sheet Metal litigation. (Dkt. No. 493.) To the extent that
                                  26   the Court defers ruling on the deposition designations, the motion to seal is also DEFERRED. To
                                       the extent that the Court granted the motion to exclude, and the evidence will not be admitted at
                                  27   trial, the motion to seal is GRANTED. There is no need for the information to be in the public
                                       record and the Court will honor the parties’ designation of confidentiality.
                                  28          2
                                                  The Court has determined that the motion is appropriate for decision without oral
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 2 of 20




                                   1            On February 11, 2021, the Court exercised its discretion and reluctantly allowed plaintiffs
                                   2   to substitute their expert Dr. Joel Hay with a new expert Dr. Kenneth Schafermeyer. (Order
                                   3   Granting in Part and Denying in Part Motion for Substitution, Dkt. No. 471.) In order to address
                                   4   the prejudice for such a late substitute, the Court explicitly ordered that “Dr. Schafermeyer may
                                   5   not issue a new report but may only adopt or reject opinions and/or statements in Dr. Hay’s three
                                   6   prior declarations and two expert reports. Dr. Schafermeyer shall take such declarations and
                                   7   reports, and by using a strikethrough function, identify those statements/opinions with which he
                                   8   does not agree.” (Id. at 3.) The markups are filed with the Court. (Notice Pursuant to
                                   9   Substitution Order, Dkt. No. 474.) CVS now moves to strike two opinions of Dr. Schafermeyer
                                  10   on the grounds that they modify opinions that Dr. Hay previously offered in his December 9, 2016
                                  11   expert report. (December 2016 Report, Dkt. No. 474-1.)
                                  12            First, CVS raises Dr. Schafermeyer’s “new opinion” concerning usual and customary
Northern District of California
 United States District Court




                                  13   prices. Dr. Hay previously opined that “CVS’s prices properly should be considered CVS’s true
                                  14   U&C prices.” (Id. ¶ 10 (Opinion 2); see also id. ¶¶ 36–45 (explaining basis for Opinion 2).) In
                                  15   stating the basis for this opinion, Dr. Hay provided: “In the pharmacy context, Usual & Customary
                                  16   (U&C) price is the cash price for which a drug is sold.” (Id. ¶ 37.) Dr. Schafermeyer marked up
                                  17   this statement as follows: “In the pharmacy context, Usual & Customary (U&C) price is the cash
                                  18   price for which a drug is sold.” In striking through the word “sold,” Dr. Schafermeyer wrote in a
                                  19   comment bubble:
                                  20            To be more accurate, I would change the word “sold” to “offered for sale to cash-
                                  21            paying customers (i.e., those paying without insurance).” I am not disagreeing
                                                with the previous expert; I am simplying [sic] being more precise.
                                  22
                                       (Id.)3
                                  23

                                  24
                                       argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78. See
                                  25   also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 728–29
                                       (9th Cir. 1991). Accordingly, the Court VACATES the hearing set for May 4, 2021.
                                  26            3
                                                 None of the annotations, i.e., the text of the comment bubbles, have been provided to the
                                  27   Court in a non-electronic form. In other words, one must be in the electronic document and hover
                                       over the comment bubble to read it. Accordingly, the Court ORDERS plaintiffs to file a copy of all
                                  28   the text in the comment bubbles contained in Dr. Schafermeyer’s markups within five business
                                                                                         2
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 3 of 20




                                   1          CVS’s motion with respect to this markup is GRANTED. The Court agrees with CVS that
                                   2   Dr. Schafermeyer attempts to modify Dr. Hay’s definition of usual and customary prices in this
                                   3   report from “the cash price for which a drug is sold” to the price “offered for sale to cash-paying
                                   4   customers (i.e., those paying without insurance.).” As the Court previously ordered, Dr.
                                   5   Schafermeyer may either adopt or reject Dr. Hay’s definition here, but he cannot modify it. The
                                   6   Court does not view this modification as a distinction without a difference. If it is, then there is no
                                   7   prejudice in Dr. Schafermeyer maintaining Dr. Hay’s language here.
                                   8          Accordingly, CVS may rely on the definition of usual and customary prices that Dr. Hay
                                   9   provided in his report. To address a potential issue at trial, the Court will explain to the jury that
                                  10   Dr. Schafermeyer is a substitute expert and that, in the interest of fairness, he is only able to adopt
                                  11   the prior experts opinions to the extent he agreed with them. In this regard, and if necessary, Dr.
                                  12   Schafermeyer may indicate that he agrees with the definition and, while he may have used
Northern District of California
 United States District Court




                                  13   different words, that modification is not relevant because it was not offered by the prior expert.
                                  14   Counsel shall not ask for clarification, nor shall Dr. Schafermeyer volunteer.
                                  15          Second, CVS raises Dr. Schafermeyer’s “new opinion” concerning cash transactions. Dr.
                                  16   Hay described his understanding of plaintiffs’ allegations in the introduction of the same report:
                                  17                  Plaintiffs allege that CVS knowingly and intentionally overcharged
                                  18                  pharmacy customers for general prescription drugs by submitting to
                                                      patients and third-party payors claims for payment at prices that CVS
                                  19                  fraudulently inflated far above its true U&C prices. I understand that
                                                      CVS created the “Health Savings Pass” (“HSP”) program to remain
                                  20                  competitive in the face of similar standardized generic pricing
                                                      programs from other national pharmacy retail chains such as Walmart
                                  21
                                                      and Kmart. The HSP program allowed cash-paying patients to
                                  22                  purchase generic prescriptions for competitive prices (e.g., $9.99 for
                                                      a 90-day prescription for most drugs from November 2008 through
                                  23                  2010, and $11.99 for a 90-day prescription for most drugs in the
                                                      program from 2011 until CVS discontinued the program in February
                                  24                  2016). According to Plaintiffs’ allegations, rather than recognizing
                                                      that the HSP price should be included in its determination of the
                                  25
                                                      U&C price for drugs available under the program, CVS charged
                                  26

                                  27
                                       days of this Order.
                                  28
                                                                                          3
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 4 of 20




                                                      insured patients inflated prices based on an artificial and inflated
                                   1                  U&C price.
                                   2
                                       (December 2016 Report ¶ 2 (emphasis supplied) (footnotes omitted).)
                                   3
                                              Prior to Dr. Schafermeyer’s deposition, plaintiffs served CVS with his “Notes Regarding
                                   4
                                       Previous Expert’s Reports and Declarations,” on which Dr. Schafermeyer purportedly relied in aid
                                   5
                                       of his testimony. Referring to the aforementioned paragraph in the report, Dr. Schafermeyer
                                   6
                                       described the transactions made through Health Savings Program as follows:
                                   7
                                                       ¶ 2. More correctly: CVS needed to offer discounted cash prices to
                                   8                   remain competitive but HSP was not necessary to do so. According
                                                       to Mr. Thomas Morrison (CVS retired Vice President for Payer
                                   9
                                                       Relations and Business Development): “I had to come up with a
                                  10                   pricing structure . . . that did not impact my insured contracts. That
                                                       was a show stopper.” [Morrison depo, 141:29–142:2]. HSP,
                                  11                   therefore, was designed to offer discounts to cash customers (i.e.,
                                                       those not being used with insurance) but avoid representing them
                                  12                   as U&C. See also, Sep. 21, 2008, New Health Savings Pass
Northern District of California
 United States District Court




                                                       Pharmacy Team Huddle Guide. “[HSP] [c]annot be used in
                                  13
                                                       conjunction with prescription insurance.” [CVSC-0001803]. Rxs
                                  14                   are either cash or insurance; this is not insurance.

                                  15
                                       (Deposition Notes, Dkt. No. 479-1, Note 7 for December 2016 Report.)
                                  16
                                              According to CVS, Dr. Hay had defined a “cash” customer “to mean a patient who
                                  17
                                       purchased a prescription at CVS without using any form of prescription benefit, not just someone
                                  18
                                       who purchased the prescription without insurance. Dr. Hay’s definition of ‘cash transactions’ thus
                                  19
                                       excluded, among other things, purchases using cash discount cards (i.e., AARP cards or
                                  20
                                       GoodRX).” (Motion to Strike at 4 (citations omitted).) Conversely, “Dr. Schafermeyer’s
                                  21
                                       definition of ‘cash’ expressly includes cash discount cards—and any other ‘non-insurance’
                                  22
                                       transactions—thereby (1) changing the types of transactions CVS allegedly should have
                                  23
                                       considered in submitting its U&C price to Plaintiffs’ PBMs, and (2) invalidating all of the ‘cash’-
                                  24
                                       based calculations previously offered by Dr. Hay (and rebutted by CVS’s expert, Brett Barlag).”
                                  25
                                       (Id.) Plaintiffs do not specifically defend Dr. Schafermeyer’s bright-line distinction between cash
                                  26
                                       and insurance transactions but rather focus their argument on Dr. Hay leaving open the possibility
                                  27
                                       that cash discount cards could be considered cash transactions. (See, e.g., Opposition to Motion to
                                  28
                                                                                         4
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 5 of 20




                                   1   Strike at 8 (“Dr. Hay’s full deposition testimony—rather than CVS’s selective quotations—shows
                                   2   he expressly allowed for the possibility that other third party discount cards, if offered to the
                                   3   general public, could involve cash transactions eligible to be considered a pharmacy’s U&C
                                   4   price.”).)
                                   5           Plaintiffs correctly point out that Dr. Hay did not “render a written opinion” as to whether
                                   6   cash discount cards involve cash transactions. (Id. at 7.) Thus, CVS’s assertion that Dr. Hay
                                   7   defined “[i]n his opinions” a cash transaction as not involving “any form of prescription benefit” is
                                   8   not accurate. (Motion to Strike at 4.) However, in his calculations, Dr. Hay did, in fact, exclude
                                   9   cash discount cards as cash transactions. Plaintiffs concede as much. (Opposition to Motion to
                                  10   Strike at 9 (“Dr. Hay did not use third-party discount card prices as CVS’s true U&C in any of his
                                  11   analyses[.]”).) Thus, while Dr. Hay did allow that certain discounts could be cash transactions, it
                                  12   is ultimately not the definition that he used for his analysis.
Northern District of California
 United States District Court




                                  13           Accordingly, Dr. Schafermeyer may not, through his testimony, draw a clear-cut
                                  14   distinction between cash and insurance transactions, a line not explicitly drawn by Dr. Hay.4
                                  15   CVS’s motion in this regard is also GRANTED. Given that this issue does not impact an opinion,
                                  16   the issue may be of no event. That said, and again, if necessary, Dr. Schafermeyer may indicate
                                  17   that Dr. Hay’s description is one way to view cash transactions, and while he may conceive of
                                  18   other ways, they are not relevant because it was not offered by the prior expert. Counsel shall not
                                  19   ask for clarification, nor shall Dr. Schafermeyer volunteer.
                                  20   3. PLAINTIFFS’ MOTION TO EXCLUDE TESTIMONY (Dkt. No. 496.)
                                  21           Plaintiffs seek to exclude deposition and trial testimony obtained by CVS in other litigation
                                  22   as well as third-party witnesses purportedly not timely disclosed. The Court will begin with the
                                  23   latter category.
                                  24

                                  25

                                  26           4
                                                In other words, Dr. Schafermeyer may not definitively categorize cash discount cards as
                                  27   cash transactions since Dr. Hay did not explicitly opine in this regard and, in fact, conducted his
                                       analysis to the contrary.
                                  28
                                                                                          5
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 6 of 20




                                   1           First, plaintiffs moves the Court under Federal Rules of Civil Procedure (“FRCP”) 37(c) to
                                   2   preclude CVS from offering testimony of non-party corporate representatives for three pharmacy
                                   3   benefit managers (“PBMs”) Express Scripts, Caremark, and OptumRX on the ground that CVS did not
                                   4   timely identify these corporate representatives in its initial disclosures or any supplements thereto.5
                                   5   Specifically, plaintiffs complain that “[n]ot until April 7, 2021, in a supplemental filing ordered by the
                                   6   Court did CVS identify” Adam Stacy, Brian Correia, and Joseph Zavalishin as corporate
                                   7   representatives for the respective PBMs. (Motion to Exclude at 3.) However, CVS asserts that it, in
                                   8   fact, “served amended disclosures that identified, by name, both the PBMs at issue in this case and
                                   9   their specific employees whom CVS understood were knowledgeable” (Opposition to Motion to
                                  10   Exclude at 3):
                                  11           19. Caremark, L.L.C. – Numerous current or former Caremark personnel may have
                                               discoverable information regarding Plaintiffs, third-party reimbursement to CVS
                                  12
                                               pharmacies, and/or Caremark’s administration of the HSP program, including but not
Northern District of California
 United States District Court




                                  13           limited to Brian Correia, John Lavin, and Wendy Walker.
                                                                                      * * *
                                  14           22. Express Scripts, Inc. – Numerous current or former Express Scripts personnel
                                               may have discoverable information regarding Plaintiffs, third-party reimbursement to
                                  15           CVS pharmacies, and/or the HSP program, including Amber Compton and Chuck
                                               Kneese.
                                  16                                                  * * *
                                               26. OptumRx, Inc. – Numerous or current former OptumRx personnel may have
                                  17           discoverable information regarding Plaintiffs, third-party reimbursement to CVS
                                  18           pharmacies, and/or the HSP program, including Michael Reichardt and Joseph
                                               Zavalishin.
                                  19
                                       (Id. (citing Defendants’ Updated Rule 26(a)(1) Disclosures dated February 24, 2017, Dkt. No. 504-2).)
                                  20
                                       Thus, CVS did not first identify corporate representative testimony in its April 7, 2021 filing.
                                  21
                                       Accordingly, plaintiffs’ motion to exclude in this regard is DENIED.
                                  22
                                               Plaintiffs’ rebuttal that the amended disclosures were “served at the end of the day on the
                                  23
                                       discovery cut-off date” and thus “prejudices [p]laintiffs” does not persuade. (Reply IFSO Motion to
                                  24

                                  25
                                               5
                                  26            FRCP 37(c)(1) provides: “If a party fails to provide information or identify a witness as
                                       required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply
                                  27   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is
                                       harmless.” Fed. R. Civ. P. 37(c)(1).
                                  28
                                                                                            6
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 7 of 20




                                   1   Exclude at 4–5.) More than four years has passed since the February 24, 2017 discovery cut-off. Had
                                   2   there been any prejudice, plaintiffs had ample time to seek relief.
                                   3           Further, the Court is not persuaded by plaintiffs’ arguments that the PBMs designated other
                                   4   witnesses for testimony, namely, Express Scripts’ Amber Compton, who plaintiffs only deposed in her
                                   5   individual capacity; Caremark’s John Lavin; and OptumRx’s Michael Reichardt, who plaintiffs also
                                   6   only deposed as an individual. With respect to Express Scripts and OptumRX, plaintiffs purposely
                                   7   declined to proceed with their noticed corporate depositions. As this Court previously noted,
                                   8   plaintiffs’ strategic decisions not to pursue FRCP 30(b)(6) evidence cannot be used now as a basis to
                                   9   exclude corporate representative testimony from Express Scripts and OptumRX, if otherwise
                                  10   admissible.6 With respect to Caremark, although plaintiffs deposed Mr. Lavin as its corporate
                                  11   representative, CVS advised plaintiffs of Caremark’s designation of Mr. Correia as its corporate
                                  12   representative and, as such, he may be cross-examined with deposition testimony. (Opposition to
Northern District of California
 United States District Court




                                  13   Motion to Exclude at 5.) This apparently “prompt[ed] [p]laintiffs to request (and receive) nearly 18
                                  14   months ago Mr. Correia’s deposition from other HSP litigation.” (Id.) Moreover, plaintiffs list Mr.
                                  15   Correia on their own trial witness list. (Plaintiffs’ Witness List, Dkt. No. 483 at 4.) Plaintiffs do not
                                  16   rebut these points. See also Wright & Miller, Federal Practice and Procedure, § 2103 (“[A]s with any
                                  17   other party statement, [FRCP 30(b)(6) deposition statements] are not ‘binding’ in the sense that the
                                  18   corporate party is forbidden to call the same or another witness to offer different testimony at trial.”)
                                  19   (emphasis supplied). Thus, the Court will permit CVS to offer testimony of corporate representatives
                                  20   from Express Scripts, Caremark, and OptumRX.7
                                  21           Second, plaintiffs move the Court to preclude CVS from offering FRCP 30(b)(6) deposition
                                  22   testimony from Ms. Compton (on behalf of Express Scripts and Medco) and Mr. Zavalishin (on behalf
                                  23

                                  24           6
                                                The Court understands that Mr. Stacy may request to testify via remote transmission
                                  25   given health issues as it relates to the current COVID-19 pandemic. The parties shall meet and
                                       confer on the topic and provide the Court with update. The Court has agreed to accommodate
                                  26   another witness in an upcoming live bench trial.
                                               7
                                  27            Plaintiffs’ request in the alternative that these witnesses be ordered to appear for a
                                       deposition on shortened notice is DENIED.
                                  28
                                                                                            7
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 8 of 20




                                   1   of OptumRX) obtained in Sheet Metal Worker Local No. 20 Welfare and Benefit Fund v. CVS
                                   2   Pharmacy, Inc. No. 16-CV-46 (WES) (PAS) (D.R.I.). Likewise, plaintiffs seek to exclude deposition
                                   3   testimony from former CVS employees Thomas Gibbons and Thomas Morrison obtained in State of
                                   4   Texas ex rel. Winkelman v. CVS Health Corp. No. D1-CV-14-00038 (353rd Dist. Ct. Travis Cnty.
                                   5   Tex.). Plaintiffs move for exclusion on the ground that such testimony is inadmissible hearsay to
                                   6   which Federal Rule of Evidence (“FRE”) 804(b)(1) and FRCP 32(a)(8) does not apply. CVS
                                   7   disagrees, arguing that the deposition testimony complies with both rules.
                                   8           FRE 804(b)(1) provides a hearsay exception for former testimony:
                                   9           Testimony given as a witness at another hearing of the same or a different
                                               proceeding, or in a deposition taken in compliance with law in the course of the same
                                  10
                                               or another proceeding, if the party against whom the testimony is now offered, or, in
                                  11           a civil action or proceeding, a predecessor in interest, had an opportunity and similar
                                               motive to develop the testimony by direct, cross, or redirect examination.
                                  12
Northern District of California




                                       Fed. R. Evid. 804(b)(1). In addition, FRCP 32(a)(8) provides for the use of depositions taken in an
 United States District Court




                                  13
                                       earlier action involving the same subject matter and the same parties:
                                  14
                                               A deposition lawfully taken and, if required, filed in any federal- or state-court action
                                  15           may be used in a later action involving the same subject matter between the same
                                               parties, or their representatives or successors in interest, to the same extent as if taken
                                  16           in the later action. A deposition previously taken may also be used as allowed by the
                                               Federal Rules of Evidence.
                                  17
                                       Fed. R .Civ. P. 32(a)(8).
                                  18
                                               The Court’s analysis of the motion is guided by the principles underlying FRCP 30 and 32
                                  19
                                       governing oral depositions and their use in court proceedings. “The deposition has always been, and
                                  20
                                       still is, treated as a substitute, a second-best, not to be used when the original is at hand.” Napier v.
                                  21
                                       Bossard, 102 F.2d 467 (2nd Cir. 1939) (Learned Hand, J.); see also Wright & Miller, Federal Practice
                                  22
                                       and Procedure, § 2146 (“[T]he rules are based on the premise that live testimony is more desirable than
                                  23
                                       a deposition. If a nonparty witness is available to testify, the deposition cannot be used in lieu of live
                                  24
                                       testimony (although it is available to impeach).”) (footnotes omitted). This fundamental concept is
                                  25
                                       reiterated in FRCP 32 itself which requires that “on motion and notice, that exceptional circumstances
                                  26
                                       make it desirable – in the interest of justice and with due regard to the importance of live testimony in
                                  27
                                       open court – to permit the deposition to be used.” Fed. R. Civ. P. 32(a)(4)(E).
                                  28
                                                                                            8
                                         Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 9 of 20




                                   1           Here, it is the Court’s understanding that representatives for Express Scripts and Medco are
                                   2   available to testify live. CVS represents that it “does not anticipate playing [Express Scripts’ and
                                   3   Medco’s 30(b)(6)] testimony at trial given that other witnesses—namely Bill Strein (Medco) and
                                   4   Adam Stacy (Express Scripts)—have committed to appearing.” (Opposition to Motion to Exclude at
                                   5   7.) Because any 30(b)(6) testimony provided by way of deposition for these corporations appears
                                   6   duplicative and could create confusion for a juror, the Court is not inclined to allow it. See, e.g., Beem
                                   7   v. Providence Health & Servs., No. 10-CV-37 (TOR), 2012 WL 13018728, at *2 (E.D. Wash. April
                                   8   19, 2012) (“Although an adverse party may use the deposition of a party even when the party is
                                   9   available to offer live testimony (Pursche v. Atlas Scraper and Engineering, 300 F.2d 467 (9th Cir.
                                  10   1962)), such use can be unnecessarily repetitious.”). Accordingly, plaintiffs’ motion to exclude Ms.
                                  11   Compton’s deposition testimony from the Sheet Metal case is GRANTED.
                                  12           The Court DEFERS ruling on the remainder of the motion until issues of availability are
Northern District of California
 United States District Court




                                  13   resolved either at the time of trial or by agreement. See Hartman v United States, 538 F2d 1336, 1345
                                  14   (8th Cir. 1976) (conditions required under FRCP 32(a)(4) should be evaluated at time deposition is
                                  15   offered at trial); see also Wright & Miller, Federal Practice and Procedure, § 2146 (“The existence of
                                  16   the condition[s set out in FRCP 32(a)(4) for unavailability] is a question to be determined by the trial
                                  17   court at the time the deposition is offered in evidence.”). Specifically, the Court will delay ruling on
                                  18   the motion as to Mr. Zavalishin’s deposition testimony in the Sheet Metal case in the event that he or a
                                  19   corporate representative from OptumRX becomes available before trial. Likewise, the Court will defer
                                  20   ruling as to deposition testimony of Messrs. Morrison and Gibbons in the Texas qui tam case.8 CVS
                                  21   represents that “Mr. Morrison, who is in his 70s, advised [ ] that he is not willing to travel from his
                                  22   home in Massachusetts to Oakland because of the pandemic conditions” and that it “currently is
                                  23   attempting to confirm if Mr. Gibbons, who resides in Arizona, will appear at trial, but to this point has
                                  24   no such commitment.” (Opposition to Motion to Exclude at 12 (citations omitted).)9
                                  25
                                               8
                                  26           The parties did not include any disputed designations of Mr. Gibbons’ deposition
                                       testimony from the Texas case.
                                  27           9
                                                The Court GRANTS IN PART AND DEFERS IN PART CVS’s motion to seal exhibits in
                                  28   support of its opposition to plaintiffs’ motion to exclude testimony to the same extent it grants in
                                                                                            9
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 10 of 20




                                   1   4. PLAINTIFFS’ MOTION TO SUPPLEMENT EXPERT DISCLOSURES (Dkt. No. 502.)
                                   2          Plaintiffs move to supplement the expert disclosures of Dr. Schafermeyer to: “(1) exclude
                                   3   certain condor codes prior to 2011 in accordance with a prior ruling of this Court; (2) implement
                                   4   ‘exception pricing’ for certain drugs dispensed in California for a subset of the class period; and
                                   5   (3) provide an updated total damages figure by incorporating statutory minimums into Dr.
                                   6   Schafermeyer’s corrected damages calculation.” (Notice of Motion to Supplement Expert
                                   7   Disclosures.) CVS does not oppose parts (1) and (2). (Opposition to Motion to Supplement at 1
                                   8   n.1.) Accordingly, the motion is GRANTED as to these parts of the motion. Plaintiffs are
                                   9   permitted to supplement Dr. Schafermeyer’s disclosures with respect to the Aetna 15800 Claims,
                                  10   BC Rochester 7434 Claims, or CA Exception Pricing Claims as they are defined in the Motion to
                                  11   Supplement.
                                  12          The remainder of plaintiffs’ motion seeks leave to supplement Dr. Schafermeyer’s
Northern District of California
 United States District Court




                                  13   disclosures “to provide an updated total damages figure by incorporating statutory minimums into
                                  14   [his] corrected damage calculations.” (Notice of Motion to Supplement.) According to Dr.
                                  15   Schafermeyer, the revised class damages reflecting incorporation of the statutory minimums is
                                  16   $60,666,500.50 for Massachusetts (compared to $32,852,026.90 without incorporation of the
                                  17   statutory minimum) and $66,765,069.99 for New York (compared to $20,385,008.30). (Expert
                                  18   Declaration of Dr. Schafermeyer, Dkt. No. 502-2, ¶¶ 11 (Revised Table 3), 13 (Revised Table with
                                  19   Statutory Damages).)10
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   part and defers in part CVS’s motion to seal discussed in note 1, as both sealing motions concern
                                       excerpts for the same three deposition transcripts. (Dkt. No. 503.)
                                  26          10
                                                 Massachusetts’ Consumer Protection Act provides that plaintiffs can recover the greater
                                  27   of actual damages or $25. Mass. Gen Laws Ann. Ch. 93A, § 9. New York’s General Business
                                       Law provides for the greater of actual damages or $50. N.Y. Gen. Bus. Law § 349(h).
                                  28
                                                                                        10
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 11 of 20




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs contend that “CVS has been on notice of [their] intent to seek statutory damages
                                  15   since at least April 2016, when [they] filed their Third Amended Complaint seeking statutory
                                  16   damages under Massachusetts and New York consumer protection statutes.” (Motion to
                                  17   Supplement at 1.) Moreover, plaintiffs argue, they previously disclosed to CVS their prior
                                  18   expert’s calculation of the total damages figure reflecting incorporation of these statutory
                                  19   minimums by way of a mediation brief exchanged in November 2019. (Id. at 5.) Citing their duty
                                  20   to supplement an expert’s disclosures under FRCP 26(e)(1), plaintiffs seek relief under FRCP
                                  21   16(b)(4) from the Court’s prior March 1, 2021 deadline for Dr. Schafermeyer’s markups of the
                                  22   prior expert’s disclosures. Alternatively, plaintiffs contend that supplementation would be
                                  23   permissible under FRCP 37(c)(1) because the proposed adjustments are substantially justified and
                                  24   do not unduly prejudice CVS.
                                  25          CVS strenuously opposes the request to supplement Dr. Schafermeyer’s expert disclosures
                                  26   with a statutory damages opinion on multiple grounds: (1) the statutory damages analysis “adds an
                                  27   opinion on a subject – statutory damages – that Dr. Hay never addressed, though the information
                                  28
                                                                                        11
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 12 of 20




                                   1   was ‘available at the time’”; (2) the motion does not explain why Dr. Hay did not calculate how
                                   2   many class members in Massachusetts or New York qualified for statutory damages in any of his
                                   3   five expert reports and declarations; (3) the new statutory damages calculation would increase the
                                   4   claimed damages by $73 million and therefore significantly prejudice CVS; and (4) plaintiffs did
                                   5   not disclose any opinion or calculation on statutory damages from Dr. Hay in their November
                                   6   2019 mediation statement. (Opposition to Motion to Supplement at 3–6.)
                                   7          At the outset, the Court cannot ignore the glaring fact that plaintiffs, for some unknown
                                   8   reason, never updated their damages calculations to include statutory damages for Massachusetts
                                   9   and New York. Indeed, none of their disclosures or the opinions or calculations previously
                                  10   offered by Dr. Hay, including those in one of his more recent declarations dated June 14, 2017,
                                  11   incorporated statutory damages. (June 2017 Addendum to Amended & Supplemented Expert
                                  12   Declaration, Dkt. No. 474-4.) Plaintiffs maintain that, in November 2019, they “disclosed in a
Northern District of California
 United States District Court




                                  13   mediation submission shared with CVS that the prior expert had calculated damages incorporating
                                  14   these statutory minimums and disclosed the total damages figure reflecting application of these
                                  15   minimums.” (Motion to Supplement at 9.) However, the 8-page supplemental mediation
                                  16   statement reflects the purported “disclosure” as follows: “Applying just the $50 minimum
                                  17   statutory damages to the New York class, and the $25 minimum damages to the Massachusetts
                                  18   class, increases the total damages for all six classes to $204 million (if the statutory damages are
                                  19   calculated per person) or $617 million (if the statutory damages are calculated per transaction.”
                                  20   (Plaintiffs’ Supplemental Mediation Submission dated November 13, 2019, Dkt. No. 508-2.)
                                  21   Plaintiffs provided no actual analysis or methodology other than this ballpark reference. Thus,
                                  22   CVS could not analyze these figures nor was it required to prepare an opposition given the
                                  23   vacuum.11
                                  24

                                  25          11
                                                  Plaintiffs’ “argument that [the third amended] complaint sufficed to put [CVS] on notice
                                  26   of [the statutory] damages [they] was seeking is legally incorrect. The required disclosures under
                                       Rule 26 are intended to help crystallize the issues in the litigation[.]” Creswell v. HCAL Corp.,
                                  27   No. 04-CV-388 (BTM), 2007 WL 628036, at *2 (S.D. Cal. Feb. 12, 2007); see also 6 Moore’s
                                       Federal Practice, § 26.22[4][c][i] (“Failure to provide damage computation documents may result
                                  28   in exclusion of damage calculation evidence or expert testimony regarding damage calculations at
                                                                                        12
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 13 of 20




                                   1               Moreover, plaintiffs provide no justification for this failure. Notably absent from
                                   2   plaintiffs’ motion is any explanation or substance to the argument that they were “substantially
                                   3   justified” in failing to formally disclose the statutory damages amount, failing to update their
                                   4   FRCP 26 disclosures, and failing to provide a supplemental report with their original expert.
                                   5   Rather than providing the Court with a straightforward request and explanation for these
                                   6   omissions, plaintiffs obfuscated the briefing by claiming to “supplement” Dr. Schafermeyer’s
                                   7   expert disclosures.
                                   8               Further, plaintiffs did not adequately explain how Dr. Schafermayer calculated the
                                   9   statutory damages. Even after the Court requested the mathematical formula used to calculate the
                                  10   revised damages amounts, the Court itself had to unravel the record to discern the formula used to
                                  11   calculate the difference between the total damages amounts for the Massachusetts and New York
                                  12   classes before and after the incorporation of statutory minimums. The Court independently
Northern District of California
 United States District Court




                                  13   isolated the portion of the total damages amount attributed to qualifying class members by
                                  14   subtracting the portion attributed to non-qualifying class members in records not identified by
                                  15   plaintiffs. Only by comparing this isolated damages figure to the corresponding amount
                                  16   incorporating statutory minimums did the difference between the total damages amounts become
                                  17   apparent.12
                                  18               Plaintiffs’ motion not only suffers from the lack of disclosure, justification, and

                                  19   transparency but also significantly prejudices CVS. The impact of the requested change is an

                                  20   additional $73 million. Compare June 2017 Addendum to Amended & Supplemented Expert

                                  21   Declaration, Dkt. No. 474-4, Table 3 at 4 (Dr. Hay’s calculation of $54 million for New York and

                                  22   Massachusetts classes) with Expert Declaration, Dkt. No. 502-2, ¶ 13 (Dr. Schafermeyer’s

                                  23   calculation of $127 million for same classes). Plaintiffs downplay the harm of their failure to

                                  24   disclose by arguing that CVS “has long been in possession of the data and methodology

                                  25

                                  26   trial.”).
                                                   12
                                  27            Plaintiffs’ counsel are cautioned against wasting limited judicial resources.
                                       Transparency is the better course.
                                  28
                                                                                             13
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 14 of 20




                                   1   underlying Dr. Schafermeyer’s calculation.” (Reply IFSO Motion to Supplement at 8.) However,

                                   2   this claim only underscores how equally long plaintiffs have been sitting on their own damage

                                   3   computations yet waited until this late stage to request “supplementing” their expert disclosures

                                   4   without affording CVS the opportunity to develop rebuttal evidence.

                                   5          Given the lack of a disclosed opinion, the dearth of information evidencing justification,
                                   6   and the significant prejudice to CVS, the Court would not allow the additional opinion this late
                                   7   hour from Dr. Hay, much less from a new expert who the Court allowed to stand in Dr. Hay’s
                                   8   shoes. Accordingly, plaintiffs’ motion to supplement Dr. Schafermeyer’s expert disclosures in
                                   9   this regard is DENIED.
                                  10          IT IS SO ORDERED.
                                  11   Dated: April 30, 2021
                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                            YVONNE GONZALEZ ROGERS
                                  13                                                   UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       14
                                       Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 15 of 20




                                   1                                          EXHIBIT A

                                   2
                                       No.   Disputed Designation                         Objection [Party π / ∆]          Ruling
                                   3    1    Compton (Corcoran) 13:15-14:1                802, 402 (P) – Exemplar of all   Overruled.
                                                                                          testimony discussing hearsay
                                   4                                                      declaration []
                                        2    Compton (Corcoran) – 40:4-11, 13-19,         All except for 45:2-10: not      Sustained.
                                   5         21-25; 41:2-7, 9-13, 16-18, 21-25; 42:1-     valid “completeness” [∆]
                                   6         25; 43:1-7, 10-11; 45:2-10
                                             [CD to ∆’s Desig. 43:12-45:1]
                                   7    3    Compton (Corcoran) – 66:20-67:2; 67:5-       All except for 66:20-67:2;       Sustained.
                                             9, 12-14; 69:13-16, 19-25; 70:1-17; 70:20-   67:5-9 and 67:12-14: not valid
                                   8         74:17; 74:20-23; 75:1-2, 5-7, 9-13, 15-25;   “completeness” [∆]
                                             76:1-7, 9-15; 76:18-25; 77:1-9, 11, 15-17,
                                   9
                                             19-25; 79:16-80:11; 80:14-23; 81:1-5
                                  10         [CD to ∆’s Desig. 65:5-66:19]
                                        16   Corum – 91:24-92:12                          Foundation; Hearsay [∆]          Sustained.
                                  11    17   Corum – 92:16-19                             Foundation; Hearsay [∆]          Sustained.
                                        18   Corum – 92:24-94:2                           Foundation; Hearsay[∆]           Sustained.
                                  12    19   Corum – 94:5-7                               Foundation; Hearsay [∆]          Sustained.
Northern District of California
 United States District Court




                                  13    20   Corum – 94:10-11, 94:14-15                   Foundation; Hearsay [∆]          Sustained.
                                        21   Corum – 113:11-19                            402 (att’y speech) [∆]           Sustained.
                                  14    22   Corum – 114:2-5, 7-12                        402 (att’y speech) [∆]           Sustained.

                                  15    23   Dudley 30b6 35:15-36:2; 36:3-8; 36:11-       Not for completeness, 802,       See note at
                                             14; 36:17-23; 38:4-20; 64:24-65:9; 68:3-     Improper under FRCP 32, 402,     end.
                                  16
                                             23 [CD to  Desig. 80:5-81:3]                403 - Exemplar for all ∆ C-Ds
                                  17                                                      []
                                        24   Edmunds – 149:1-8                            Hearsay (Caremark doc) [∆]       Overruled.
                                  18    25   Edmunds – 150:14-20; 151:13-15, 24-25;       Hearsay; Foundation [∆]          Sustained.
                                             152:1-3, 12-25; 153:1-8, 11-12, 25; 154:1-
                                  19
                                             20
                                  20    26   Gibbons (Corcoran) – 40:25-41:19             701- Legal Concl. []            Overruled.
                                        27   Gibbons (Corcoran) – 58:13-25                802 []                          Overruled.
                                  21    28   Gibbons (Corcoran) – 59:22-60:1              802 []                          Overruled.
                                  22    29   Gibbons (Corcoran) – 60:10-60:23             802 []                          Overruled.
                                        30   Gibbons (Corcoran) – 91:15-16; 91:19-        402/403 (price-matching not      Overruled.
                                  23         92:5                                         the claim) [∆]
                                        31   Gibbons (Corcoran) – 92:17-93:7              402/403 (price-matching not      Sustained.
                                  24                                                      the claim) [∆]
                                        32   Gibbons (Corcoran) – 102:6-103:12;           Not for completeness, 105:18-    Overruled.
                                  25
                                             104:19-105:15; 105:18-107:7; 108:5-24;       107:7 – 802, 106:20-107:7 -
                                  26         109:10-111:25 [CD to  Desig. 103:23-        Non-Resp. []
                                             104:18]
                                  27

                                  28
                                                                                   15
                                       Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 16 of 20




                                        33   Gibbons (Corcoran) – 105:18-107:7           802 []                         Overruled.
                                   1
                                        34   Gibbons (Corcoran) – 108:5-24               602 []                         Overruled.
                                   2    35   Gibbons (Corcoran) – 126:4-127:8;           Foundation; Speculation [∆]     Sustained.
                                             127:11-13
                                   3    36   Gibbons (Corcoran) – 133:3-14, 17-22        Foundation; Speculation [∆]     Sustained.
                                        37   Gibbons (Corcoran) – 126:4-127:8;           Foundation [∆]                  Sustained.
                                   4
                                             127:11-13
                                   5    38   Gibbons (Corcoran) – 137:6-138:6;           CVS MIL#1 (137:25-138:6,        Overruled
                                             138:10                                      138:10) [∆]                     as to
                                   6                                                                                     137:6–24.
                                                                                                                         Otherwise,
                                   7                                                                                     sustained.
                                   8    39   Gibbons (Corcoran) – 144:22-145:9 [CD       Not for completeness []        Sustained.
                                             to  Desig. 103:23-104:18]
                                   9    40   Gibbons (Corcoran) – 154:11-16, 19-22       Foundation; 403 [∆]             Sustained
                                                                                                                         as to
                                  10                                                                                     154:20–22.
                                                                                                                         Otherwise,
                                  11
                                                                                                                         overruled.
                                  12    41   Gibbons (Corcoran) – 187:25-188:2 [CD       602 []                         Sustained.
Northern District of California




                                             to  Desig. 103:23-104:18]
 United States District Court




                                  13    42   Gibbons (Corcoran) – 208:25-209:5,          CVS MIL#1 & 403 (208:25-        Overruled.
                                             209:8-17, 216:21-217:12                     209:5; 209:8-17) [∆]
                                  14         [CD to ∆’s Desig. 208:6-208:24]
                                  15    43   Gibbons (Corcoran) – 217:16-218:12;         402; 403; Foundation;           Sustained
                                             218:24-219:17; 219:20-22, 25                Speculation; Incomplete         as to
                                  16                                                     (219:12-17) [∆]                 219:12–17.
                                                                                                                         Otherwise,
                                  17                                                                                     overruled.
                                        44   Gibbons (Corcoran) – 225:1-25, 226:1-5,     Legal conclusion; Foundation;   Overruled.
                                  18
                                             8-19                                        Speculation [∆]
                                  19    45   Greenwood – 110:8-111(1)                    402/403 (not a class PBM’s      Sustained
                                                                                         definition) [∆]                 as to
                                  20                                                                                     110:24–
                                                                                                                         111:1.
                                  21                                                                                     Otherwise,
                                  22                                                                                     overruled.
                                        46   Greenwood – 227:12-20                       Foundation; Hearsay (exhibit)   Sustained.
                                  23                                                     [∆]
                                        47   Greenwood – 231:12-25, 232:1-11             Hearsay; Foundation;            Sustained.
                                  24                                                     Speculation [∆]
                                        48   Greenwood – 232:22-25, 233:1-2, 5-13,       Foundation; Hearsay;            Sustained.
                                  25
                                             16-25; 234:1-2                              Speculation [∆]
                                  26

                                  27

                                  28
                                                                                    16
                                       Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 17 of 20




                                        49   Greenwood – 239:19-25, 240:1-25, 241:1-   Foundation; Hearsay; 403 [∆]      Sustained
                                   1
                                             18, 21-25; 242:1-4, 7-11                                                    except as to
                                   2                                                                                     241:7–15
                                                                                                                         and 241: at
                                   3                                                                                     end of 25 –
                                                                                                                         242:1–4,
                                   4                                                                                     7–11.
                                        50   Greenwood – 257:1-11, 13-25; 258:1-8,     Foundation; Hearsay; 403 [∆]      Sustained.
                                   5
                                             11-14
                                   6    51   Greenwood – 260:9-10, 12-25; 261:4-10,    Foundation; Hearsay; 403;         Sustained
                                             13, 16-25; 262:4-6                        Misstates record (261:22-25)      except as to
                                   7                                                   [∆]                               261:22–25
                                                                                                                         and 262:4-
                                   8                                                                                     6.
                                   9    52   Greenwood – 275:14-21, 24                 Foundation; Speculation [∆]       Sustained.
                                        53   Harlam – 32:5-15                          402; 403 (refers to a different   Sustained.
                                  10                                                   CVS “HSP” program not at
                                                                                       issue here) [∆]
                                  11    54   Harlam – 61:3-6, 8-14; 61:22-62:23        Foundation [∆]                    Sustained.
                                        55   Harlam – 105:12-106:17, 107:21-108:5      Foundation [∆]                    Sustained.
                                  12
Northern District of California




                                        56   Harlam – 151:4-23                         402; 403 (price-matching not      Sustained.
 United States District Court




                                  13                                                   the claim) [∆]
                                        57   Harlam – 152:20-153:5                     402; 403 (price-matching not      Sustained.
                                  14                                                   the claim) [∆]
                                        58   Harlam – 154:5-7, 154:12-155:1            402 [∆]                           Overruled.
                                  15
                                        59   Harlam – 155:14–156:13                    402 [∆]                           Overruled.
                                  16    60   Harlam – 162:24–165:10                    402 [∆]                           Overruled
                                                                                                                         except as to
                                  17                                                                                     162:24–
                                                                                                                         163:8 and
                                  18                                                                                     164:12–22.
                                  19    61   Lavin – 15:11-19                          802                               Overruled.
                                        62   Lavin – 99:10-18                          701- Legal Concl., 802 []        Overruled.
                                  20    63   Lavin – 100:4-101:9                       602, 701- Legal Concl., 802       Overruled.
                                                                                       []
                                  21    64   Lavin – 104:19-106:12                     602, 701- Legal Concl., 802       Overruled.
                                  22                                                   []
                                        65   Lavin – 106:18-107:6                      602, 701- Legal Concl., 802       Overruled.
                                  23                                                   []
                                        66   Lavin – 107:16-23                         602, 701- Legal Concl., 802       Overruled.
                                  24                                                   []
                                  25    67   Lavin – 114:13-114:25                     602, 701- Legal Concl., 802       Overruled.
                                                                                       []
                                  26    68   Lavin – 116:5-117:3                       602, 701- Legal Concl.,           Overruled.
                                                                                       116:17-117:3 - 802 []
                                  27    69   Lavin – 121:23-122:8                                                        Overruled.
                                                                                       602, 802 []
                                  28
                                                                                17
                                       Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 18 of 20




                                        70   Lavin – 127:9-16                         602, 701- Legal Concl., 802      Overruled.
                                   1
                                                                                      []
                                   2    71   Lavin – 128:19-129:1                     602, 802 []                     Overruled.
                                        72   Lavin – 132:4-9                          602, 802 []                     Overruled.
                                   3    73   Lavin – 134:19-135:3                     Non-Resp., 103, 602 []          Overruled.
                                   4    74   Lavin – 140:3-141:10                     602, 701- Legal Concl., 802      Overruled.
                                                                                      []
                                   5    75   Lavin – 142:21-145:9                     602, 802 []                     Overruled.
                                        76   Lavin – 147:1-15                         602, 802 []                     Overruled.
                                   6
                                        77   Lavin – 149:2-13                         602, 802 []                     Overruled.
                                   7    78   Lavin – 158:13-163:1                     402, 403, 602, 701- Legal        Overruled.
                                                                                      Concl. []
                                   8    82   Morrison (Corcoran) – 74:7-11, 14-16,    Foundation, 403, assumes facts   Sustained.
                                             20-22                                    [∆]
                                   9
                                        83   Morrison (Corcoran) 140:20-142:18        802, 701- Legal Concl., 403      Overruled.
                                  10                                                  []
                                        84   Morrison (Corcoran) 145:18-146:7         802, 701- Legal Concl., 403 –    Sustained.
                                  11                                                  Exemplar of improper legal
                                                                                      conclusion []
                                  12
                                        85   Morrison (Corcoran) – 243:9-10, 13-18;   Foundation [∆]                   Overruled.
Northern District of California
 United States District Court




                                  13         244:10-20; 245:2-11
                                        86   Reichardt – 76:7-77:4                    Incomplete hypothetical &        Overruled.
                                  14         [CD to ∆’s Desig. 76:13-25]              Speculation (76:7-12) [∆]
                                        87   Reichardt – 16:23-19:6                   602, 18:3-19:6 – 802 []         Overruled.
                                  15    88   Reichardt – 38:15-25                     602, 701- Legal Concl., 802 –    Overruled.
                                  16                                                  Exemplar of all testimony
                                                                                      discussing hearsay declaration
                                  17                                                  []
                                        89   Reichardt – 64:1-22                      602, 64:16-22 - 802 []          Overruled.
                                  18    90   Reichardt – 71:11-20                                                      Overruled.
                                                                                      802 []
                                  19    91   Reichardt – 98:24-100:7; 101:17-24       101:17-24 (not                   Sustained.
                                             [CD to ∆’s Desig. 98:12-23]              “completeness”; 402/403) [∆]
                                  20    92   Reichardt – 109:19-110:9; 112:11-13:10   112:11-13:10 (not valid          Sustained.
                                             [CD to ∆’s Desig. 109:5-18]              “completeness”) [∆]
                                  21    93   Reichardt – 139:12-17; 142:15-143:24;    All except for 139:12-17: not    Sustained.
                                  22         145:8-146:7; 147:15-149:6                valid “completeness” [∆]
                                             [CD to ∆’s Desig. 138:12-139:11]
                                  23    94   Reichardt – 149:7-18                     402, 602, 701- Legal Concl.,     Overruled.
                                                                                      802 []
                                  24    95   Reichardt – 202:12-25                    Incomplete, 602, 701- Legal      Overruled.
                                  25                                                  Concl., 802 []
                                        96   Reichardt – 203:15-204:14                602, 701- Legal Concl., 802      Overruled.
                                  26                                                  []
                                        97   Reichardt – 205:3-208:1                  Incomplete, 602, 701- Legal      Overruled.
                                  27                                                  Concl., 205:2-207:24 - 802 []
                                  28
                                                                                 18
                                       Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 19 of 20




                                        98   Reichardt – 208:6-17                      402, 602, 701- Legal Concl.,      Overruled.
                                   1
                                                                                       802 []
                                   2    99   Reichardt – 217:2-15                      402, 602, 611c, 701- Legal        Overruled.
                                                                                       Concl., 802 []
                                   3   100   Reichardt – 249:6-250:10                  602, 701- Legal Concl.,           Overruled.
                                                                                       249:24-250:10 - 802 []
                                   4
                                       101   Reichardt – 257:19-25                     602, 611c, 702, 802 []           Overruled.
                                   5   102   Sullivan – 8:25-9:17                      402, 403 (P) –Exemplar: prior     Missing.
                                                                                       participation in mass tort case
                                   6                                                   []
                                       103   Sullivan – 95:18-96:12                    402, 403 – Exemplar – Mail        Overruled.
                                   7
                                                                                       prescriptions []
                                   8   104   Sullivan – 150:18-151:12 [∆ Desig];       701- Legal Concl.– Exemplar       Overruled.
                                             151:12-152:8, 159:15-160:10, 160:13-17, – does not have knowledge of
                                   9         161:5-12, 162:16-21, 163:2-8 [CD to      CVS’s deception, only knows
                                             Desig 151:13-22]                          he was overcharged []
                                  10
                                       105   Tierney 25:19-26:23; 31:1-32:15;          Exemplar - Not for                Overruled.
                                  11         33:17-35:14; 44:19-45:12; 68:13-20; 69:1- completeness; 68:13-20 -
                                             70:3; 70:14-71:12;                        Incomplete, Non-Resp., 402,
                                  12         122:11-124:15 [CD to  Desig 21:16-       403, 602; 69:1-70:3 -
Northern District of California




                                                                                       Incomplete, Non-Resp., 402,
 United States District Court




                                             22:16]
                                  13                                                   403; 70:14-71:12 - 402, 403;
                                                                                       122:11-124:15 - 802, 402, 403
                                  14
                                                                                       []
                                  15   106   Tierney – 68:13-20                        Non-Resp., 402, 403, 602 []      Overruled.
                                       107   Tierney – 69:1-70:3                       Non-Resp., 402, 403, 602 []      Overruled.
                                  16   108   Tierney – 70:14-71:12                     402, 403 []                      Overruled.
                                  17   109   Tierney – 94:4-95:6                       Non-Resp., 602, 402, 403 []      Overruled.
                                       110   Tierney – 110:22-111:13; 111:18           Hearsay (exhibit) [∆]             Sustained.
                                  18   111   Tierney – 115:2-15                        Hearsay [∆]                       Sustained.
                                       112   Tierney – 122:11-124:15                   802, 602, 402, 403 []            Overruled.
                                  19
                                       113   Tierney – 163:17-164:6, 164:9-165:10,     Foundation; Speculation; 403      Overruled.
                                  20         165:12-165:14                             (jury confusion); Compound
                                                                                       [∆]
                                  21   114   Tierney – 174:6-175:6, 176:22-177:6,      Foundation; Speculation [∆]       Overruled.
                                             177:9-10, 12-18
                                  22   115   Tierney – 179:18-182:20                   Foundation (179:18-180:23)        Sustained
                                  23                                                   [∆]                               as to
                                                                                                                         179:18–
                                  24                                                                                     180:23.
                                                                                                                         Otherwise,
                                  25                                                                                     overruled.
                                       116   Zavalishin (Corcoran) 54:25-56:10          54:25-55:25 - 802 – Exemplar     Overruled.
                                  26
                                                                                        of all testimony discussing
                                  27                                                    hearsay declaration []
                                       117   Zavalishin (Corcoran) 72:2-15              802; 602 []                     Overruled.
                                  28
                                                                                  19
                                        Case 4:15-cv-03504-YGR Document 513 Filed 04/30/21 Page 20 of 20




                                         118    Zavalishin (Corcoran) 74:9-78:11              77:2-78:11 - 802; 602 []          Overruled.
                                   1
                                         119    Zavalishin (Corcoran) 85:6-86:2               802, 402, 403 []                  Overruled.
                                   2     120    Zavalishin (Corcoran) 86:15-89:11             802, 402, 403, Non-Resp. []       Overruled.
                                         121    Zavalishin (Corcoran) 93:22-94:3              402, 403, 802 []                  Sustained.
                                   3     122    Zavalishin (Corcoran) 94:17-23                802 []                            Sustained.
                                   4     125    Zevzavadjian – 57:3-8, 11-19                  Speculation; 402/403 (fraud        Sustained.
                                                                                              not the claim) [∆]
                                   5     126    Zevzavadjian – 58:18-22, 24-25; 59:1-5        Legal conclusion; Speculation;     Overruled.
                                                                                              Foundation [∆]
                                   6     127    Zevzavadjian – 79:24-25, 80:1-10, 81:5-       402/403 (PBM claw-                 Sustained.
                                   7            16                                            backs/DataRx not at issue) [∆]

                                   8     128    Zevzavadjian – 85:2-15                        402/403 (PBM claw-                 Sustained.
                                                                                              backs/DataRx not at issue) [∆]
                                   9     129    Zevzavadjian – 89:17-25; 90:1-3, 6-11         402/403 (PBM claw-                 Sustained.
                                                                                              backs/DataRx not at issue) [∆]
                                  10
                                         130    Zevzavadjian – 111:6-18, 112:6-18             Foundation [∆]                     Overruled.
                                  11
                                         131    Zevzavadjian – 115:15-20                      Foundation [∆]                     Overruled.
                                  12
Northern District of California
 United States District Court




                                         132    Zevzavadjian – 146:25, 147:1-2, 4, 7-19       Ambiguous; Assumes facts;          Overruled.
                                  13                                                          402 [∆]
                                  14
                                         133    Zevzavadjian – 176:4-25                       Hearsay [∆]                        Overruled.
                                  15
                                         134    Zevzavadjian – 180:16-21, 24-25; 181:17-      Hearsay (non-CVS doc);             Sustained
                                  16            21, 24-25; 182:3-25, 183:1; 188:22-25,        Incomplete (188:1-6) [∆]           as to
                                                189:1-6                                                                          181:17–21,
                                  17
                                                                                                                                 24–25,
                                  18                                                                                             182:1.
                                                                                                                                 Otherwise,
                                  19                                                                                             overruled.
                                         135    Zevzavadjian – 190:9-13, 16-20; 196:6-        Foundation [∆]                     Overruled.
                                  20            18; 199:17-25; 200:1-3, 6
                                         136    Zevzavadjian – 209:12-17, 21-23               Foundation; Hearsay (non-          Overruled.
                                  21
                                                                                              CVS doc) [∆]
                                  22     137    Zevzavadjian – 209:24-25; 210:1-2, 5-12       402/403 (most-frequent price       Overruled.
                                                                                              no longer the theory) [∆]
                                  23
                                       Note re 23 (Dudley): The Court cannot discern the issue with respect to this designation. Within
                                  24   five business days of this Order, the parties shall submit a letter brief not to exceed three pages
                                  25   total with respect to the noted designation.

                                  26

                                  27

                                  28
                                                                                        20
